Exhibit 10.40

EXECUTION VERSION

 

 

 

August 13, 2015

CHESTNUT HILL FUNDING LLC,

as Pledgor

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent on behalf of the Secured Parties

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Securities Intermediary

SECURITIES ACCOUNT CONTROL AGREEMENT

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

  

INTERPRETATION

     1   

ARTICLE II

  

APPOINTMENT OF SECURITIES INTERMEDIARY

     1   

ARTICLE III

  

THE SECURED ACCOUNTS

     2   

ARTICLE IV

  

THE SECURITIES INTERMEDIARY

     4   

ARTICLE V

  

INDEMNITY; LIMITATION ON DAMAGES; EXPENSES; FEES

     7   

ARTICLE VI

  

REPRESENTATIONS AND AGREEMENTS

     8   

ARTICLE VII

  

ADVERSE CLAIMS

     9   

ARTICLE VIII

  

TRANSFER

     9   

ARTICLE IX

  

TERMINATION

     10   

ARTICLE X

  

MISCELLANEOUS

     10   

ARTICLE XI

  

NOTICES

     12   

ARTICLE XII

  

GOVERNING LAW AND JURISDICTION

     12   

ARTICLE XIII

  

DEFINITIONS

     13   

ARTICLE XIV

  

LIMITED RECOURSE; NO BANKRUPTCY PETITION

     14   

 

-i-



--------------------------------------------------------------------------------

SECURITIES ACCOUNT CONTROL AGREEMENT (this “Agreement”), dated as of August 13,
2015, among CHESTNUT HILL FUNDING LLC (the “Pledgor”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Wells Fargo”) as Collateral Agent on behalf of the
Secured Parties to the Loan Agreement defined below (in such capacity, the
“Secured Party”) and as securities intermediary (in such capacity, the
“Securities Intermediary”).

In consideration of the mutual agreements hereinafter contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

INTERPRETATION

Section 1. (a) Definitions. The terms defined in Section 13 will have the
meanings therein specified for the purpose of this Agreement. In addition, all
terms used herein which are defined in the Loan and Security Agreement, dated as
of August 13, 2015, among the Pledgor, as borrower, Capital One, National
Association, as administrative agent, each of the conduit lenders and
institutional lenders from time to time party thereto, each of the lender agents
from time to time party thereto and Wells Fargo Bank, National Association, as
the collateral agent, account bank and collateral custodian (the “Loan
Agreement”) or in Article 8 or Article 9 of the UCC and which are not otherwise
defined herein are used herein as so defined.

(b) Rules of Construction. Unless the context otherwise clearly requires:
(i) the definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined; (ii) whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms;
(iii) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”; (iv) the word “will” shall be
construed to have the same meaning and effect as the word “shall”; (v) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein);
(vi) any reference herein to any Person shall be construed to include such
Person’s successors and assigns; (vii) the words “herein,” “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof; and
(viii) all references herein to Sections and Schedules shall be construed to
refer to Sections of, and Schedules to, this Agreement.

ARTICLE II

APPOINTMENT OF SECURITIES INTERMEDIARY

Section 2. Each of the Pledgor and the Secured Party hereby appoints the
Securities Intermediary as securities intermediary hereunder. The Securities
Intermediary hereby accepts such appointment. The Securities Intermediary shall
be the agent of the Pledgor and Secured Party for the purposes of this
Agreement.



--------------------------------------------------------------------------------

ARTICLE III

THE SECURED ACCOUNTS

Section 3. (a) Establishment of Secured Accounts. The Securities Intermediary
acknowledges and agrees that, at the direction and on behalf of the Secured
Party, it has established and is maintaining on its books and records, in the
name of the Pledgor, the following securities accounts: (i) the account
designated as the “Collection Account” with account number 84294600 and all
sub-accounts thereof (collectively, with any replacements or substitutions of
such account or such sub-accounts, the “Collection Account”), (ii) the account
designated as the “Interest Collection Account” with account number 84294601 and
all sub-accounts thereof (collectively, with any replacements or substitutions
of such account or such sub-accounts, the “Interest Collection Account”),
(iii) the account designated as the “Principal Collection Account” with account
number 84294602 and all sub-accounts thereof (collectively, with any
replacements or substitutions of such account or such sub-accounts, the
“Principal Collection Account”) and (iv) the account designated as the “Unfunded
Exposure Account” with account number 84294603 and all sub-accounts thereof
(collectively, with any replacements or substitutions of such account or such
sub-accounts, the “Unfunded Exposure Account” and, collectively with the
Collection Account, the Interest Collection Account and the Principal Collection
Account, the “Secured Accounts”).

(b) Status of Secured Accounts; Treatment of Property as Financial Assets;
Relationship of Parties. The Securities Intermediary hereby agrees with the
Pledgor and Secured Party that: (i) each Secured Account is a “securities
account” (within the meaning of Section 8-501(a) of the UCC) in respect of which
the Securities Intermediary is a “securities intermediary” (within the meaning
of Section 8-102(a)(14) of the UCC); (ii) each item of property (whether cash, a
security, an instrument or any other property) credited to any Secured Account
shall be treated as a “financial asset” (within the meaning of
Section 8-102(a)(9) of the UCC); and (iii) each Secured Account and any rights
or proceeds derived therefrom are subject to a security interest in favor of the
Secured Party arising under the Loan Agreement. The Pledgor and Secured Party
hereby direct the Securities Intermediary, subject to the terms of this
Agreement, to identify the Secured Party on its books and records as the
“entitlement holder” (as defined in Section 8-102(a)(7) of the UCC) with respect
to each Secured Account and the property held therein and the Securities
Intermediary agrees to do the same.

(c) The Securities Intermediary will, by book-entry notation, promptly credit to
the applicable Secured Account all property to be credited thereto pursuant to
the Loan Agreement.

(d) Form of Securities, Instruments, etc. All securities and other financial
assets credited to any Secured Account that are in registered form or that are
payable to or to the order of shall be (i) registered in the name of, or payable
to or to the order of, the Securities Intermediary, (ii) indorsed to or to the
order of the Securities Intermediary or in blank or (iii) credited to another
securities account maintained in the name of the Securities Intermediary;

 

-2-



--------------------------------------------------------------------------------

and in no case will any financial asset credited to any Secured Account be
registered in the name of, or payable to or to the order of, the Pledgor or any
other person or indorsed to or to the order of the Pledgor or any other person,
except to the extent the foregoing have been specially indorsed to or to the
order of the Securities Intermediary or in blank.

(e) Securities Intermediary’s Jurisdiction. The Securities Intermediary agrees
that, for the purposes of the UCC, its “securities intermediary’s jurisdiction”
(within the meaning of Section 8-110(e) of the UCC) shall be the State of
New York.

(f) Conflicts with other Agreements. The Securities Intermediary agrees that, if
there is any conflict between this Agreement (or any portion thereof) and any
other agreement (whether now existing or hereafter entered into) relating to any
Secured Account, the provisions of this Agreement shall prevail.

(g) No Other Agreements. The Securities Intermediary hereby confirms and agrees
that:

(i) other than the Loan Agreement, there are no other agreements entered into
between the Securities Intermediary and the Pledgor with respect to any Secured
Account or any financial asset or security entitlement credited thereto;

(ii) other than the Loan Agreement, it has not entered into, and until the
termination of this Agreement will not enter into, any other agreement with any
other Person (including the Pledgor) relating to any Secured Account and/or any
financial asset or security entitlement thereto (A) pursuant to which it has
agreed or will agree to comply with entitlement orders (as defined in
Section 8-102(a)(8) of the UCC) of such other Person or (B) with respect to the
creation or perfection of any other security interest in any Secured Account or
any financial asset or security entitlement credited thereto; and

(iii) it has not entered into, and until the termination of this Agreement will
not enter into, any agreement with the Pledgor or the Secured Party purporting
to limit or condition the obligation of the Securities Intermediary to comply
with entitlement orders as set forth in Section 3(h).

(h) Transfer Orders, Standing Instructions.

(i) The Pledgor, the Secured Party and the Securities Intermediary each agree
that if at any time a Responsible Officer of the Securities Intermediary shall
receive an “entitlement order” (within the meaning of Section 8-102(a)(8) of the
New York UCC) or any other order originated by the Secured Party and relating to
any Secured Account or any financial assets or security entitlements credited
thereto (collectively, a “Transfer Order”), the Securities Intermediary shall
comply with such Transfer Order without further consent by the Pledgor or any
other Person.

(ii) At any time prior to the delivery to the Securities Intermediary of a
Notice of Exclusive Control, the Securities Intermediary shall comply with each
Transfer Order it receives from the Pledgor or the Collateral Manager on its
behalf without the further consent of the Secured Party or any other Person;
provided that the Borrower shall not (and shall not permit the Collateral
Manager to) give any Transfer Order which is contradictory to the terms of this
Agreement or the Loan Agreement.

 

-3-



--------------------------------------------------------------------------------

(iii) Upon receipt by the Securities Intermediary of a Notice of Exclusive
Control, and until such Notice of Exclusive Control is withdrawn or rescinded by
the Secured Party in writing, the Securities Intermediary shall not comply with
any Transfer Order it receives from the Pledgor and shall act solely upon
Transfer Orders received from the Secured Party.

(iv) The Secured Party hereby agrees with the Pledgor that it shall not deliver
a Notice of Exclusive Control except after the occurrence and during the
continuation of an Event of Default.

ARTICLE IV

THE SECURITIES INTERMEDIARY

Section 4. (a) Performance of Duties. The Securities Intermediary may execute
any of the powers hereunder or perform any of its duties hereunder directly or
by or through agents, attorneys or employees. The Securities Intermediary shall
be entitled to consult with counsel with a national reputation in the applicable
matter selected with due care and to act in reliance upon the written opinion of
such counsel concerning matters pertaining to its duties hereunder, and shall
not be liable for any action taken or omitted to be taken by it in good faith in
reliance upon and in accordance with the written opinion of such counsel. Except
as expressly provided herein, the Securities Intermediary shall not be under any
obligation to exercise any of the rights or powers vested in it by this
Agreement at the request or direction of the Secured Party.

(b) No Change to Secured Accounts. Without the prior written consent of the
Pledgor and the Secured Party, the Securities Intermediary will not change the
account number or designation of any Secured Account.

(c) Certain Information. The Securities Intermediary shall promptly notify the
Pledgor and the Secured Party if a Responsible Officer of the Securities
Intermediary with direct responsibility for administration of this Agreement
receives written notice that any Person asserts or seeks to assert a lien,
encumbrance or adverse claim against any portion or all of the financial assets
credited to any Secured Account. The Securities Intermediary will send copies of
all statements, confirmations and other correspondence relating to each Secured
Account (and/or any financial assets credited thereto) simultaneously to the
Pledgor and the Secured Party. The Securities Intermediary will furnish to the
Secured Party and the Pledgor, upon request, an account statement with respect
to each Secured Account.

(d) Subordination. Except as otherwise expressly provided for in this Agreement,
the Securities Intermediary hereby waives any and all statutory, regulatory,
contractual or other rights now or hereafter existing in favor of the Securities
Intermediary over or with respect to any Secured Account, all financial assets
credited thereto and all security entitlements to such financial assets
(including (i) any and all contractual rights of set-off, lien or

 

-4-



--------------------------------------------------------------------------------

compensation, (ii) any and all statutory or regulatory rights of pledge, lien,
set-off or compensation, (iii) any and all statutory, regulatory, contractual or
other rights to put on hold, block transfers from or fail to honor instructions
of the Pledgor (including, without limitation, Transfer Orders) with respect to
any Secured Account or (iv) any and all statutory or other rights to prohibit or
otherwise limit the pledge, assignment, collateral assignment or granting of any
type of security interest in any Secured Account), except the Securities
Intermediary may set off the face amount of any checks that have been credited
to any Secured Account but are subsequently returned unpaid because of
uncollected or insufficient funds.

(e) Limitation on Liability. The Securities Intermediary shall not have any
duties or obligations except those expressly set forth herein and shall satisfy
those duties expressly set forth herein so long as it acts without gross
negligence, willful misconduct or bad faith. Without limiting the generality of
the foregoing, the Securities Intermediary shall not be subject to any fiduciary
duty or any implied duties, and the Securities Intermediary shall not have any
duty to take any discretionary action or exercise any discretionary powers. None
of the Securities Intermediary, any Affiliate of the Securities Intermediary, or
any officer, agent, stockholder, partner, member, director or employee of the
Securities Intermediary or any Affiliate of the Securities Intermediary shall
have any liability, whether direct or indirect and whether in contract, tort or
otherwise (i) for any action taken or omitted to be taken by any of them
hereunder or in connection with this Agreement unless such act or omission
constituted gross negligence, willful misconduct or bad faith or (ii) for any
action taken or omitted to be taken by the Securities Intermediary in accordance
with the terms of this Agreement at the express direction of the Secured Party.
In addition, the Securities Intermediary shall have no liability for making any
investment or reinvestment of any cash balance in any Secured Account pursuant
to the terms of this Agreement. The liabilities of the Securities Intermediary
shall be limited to those expressly set forth in this Agreement. With the
exception of this Agreement (and relevant terms used herein and expressly
defined in the Loan Agreement), the Securities Intermediary is not responsible
for or chargeable with knowledge of any terms or conditions contained in any
agreement referred to herein, including, but not limited to, the Loan Agreement.
In no event shall the Securities Intermediary have any responsibility to
ascertain, inquire or monitor whether (a) any order or instruction (including,
but not limited to, any Transfer Order issued by the Pledgor and any Transfer
Order issued by the Secured Party) complies with the terms of the Loan Agreement
or (b) an Event of Default has occurred.

(f) Reliance. The Securities Intermediary shall be entitled to conclusively rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
including, but not limited to, an electronic mail communication delivered to the
Securities Intermediary under or in connection with this Agreement and in good
faith believed by it to be genuine and to have been signed or sent by the proper
Person. The Securities Intermediary may consult with legal counsel, independent
accountants and other experts with a national reputation in the applicable
matter selected by it with due care, and shall not be liable for any action
taken or not taken by the Securities Intermediary in good faith and in
accordance with the advice of any such counsel, accountants or experts.

(g) Court Orders, etc. If at any time the Securities Intermediary is served with
any judicial or administrative order, judgment, decree, writ or other form of
judicial or

 

-5-



--------------------------------------------------------------------------------

administrative process which in any way affects any Secured Account (including,
but not limited to, orders of attachment or garnishment or other forms of levies
or injunctions or stays relating to the transfer of any Secured Account or any
financial asset in any Secured Account), the Securities Intermediary is
authorized to take such action as legal counsel of its own choosing with a
national reputation in the applicable matter advises appropriate to comply
therewith; and if the Securities Intermediary complies with any such judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process, the Securities Intermediary will not be liable to any of
the parties hereto or to any other person or entity even though such order,
judgment, decree, writ or process may be subsequently modified or vacated or
otherwise determined to have been without legal force or effect.

(h) Successor Securities Intermediary.

(i) Merger. Any Person into whom the Securities Intermediary may be converted or
merged, or with whom it may be consolidated, or to whom it may sell or transfer
its trust or other business and assets as a whole or substantially as a whole,
or any Person resulting from any such conversion, sale, merger, consolidation or
transfer to which the Securities Intermediary is a party, shall (provided it is
otherwise qualified to serve as the Securities Intermediary hereunder) be and
become a successor Securities Intermediary hereunder and be vested with all of
the powers, immunities, privileges and other matters as was its predecessor
without the execution or filing of any instrument or any further act, deed or
conveyance on the part of any of the parties hereto, anything herein to the
contrary notwithstanding.

(ii) Resignation. The Securities Intermediary and any successor thereto may at
any time resign by giving sixty (60) days’ written notice by registered,
certified or express mail to the Secured Party and the Pledgor; provided that
such resignation shall take effect only upon the effective date of the
appointment of a successor Securities Intermediary acceptable to the Secured
Party and the Pledgor, as evidenced by their written consent and the acceptance
in writing by such successor Securities Intermediary of such appointment and of
its obligation to perform its duties hereunder in accordance with the provisions
hereof. Subject to the preceding sentence, if on the 90th day after written
notice of resignation is delivered by a resigning party as described above no
successor party or temporary successor Securities Intermediary has been
appointed in accordance herewith, the resigning party may petition a court of
competent jurisdiction in New York City for the appointment of a successor.

(i) Securities Intermediary and its Affiliates. Wells Fargo Bank, National
Association and any of its Affiliates providing services in connection with the
transactions contemplated in the Transaction Documents shall have only the
duties and responsibilities expressly provided in its various capacities and
shall not, by virtue of it or any Affiliate acting in any other capacity be
deemed to have duties or responsibilities other than as expressly provided with
respect to each such capacity. Wells Fargo Bank, National Association (or its
Affiliates), in its various capacities in connection with the transactions
contemplated in the Transaction Documents, including as Securities Intermediary,
may enter into business transactions, including the acquisition of investment
securities as contemplated by the Transaction Documents, from which it and/or
such Affiliates may derive revenues and profits in addition to the fees stated
in the various Transaction Documents, without any duty to account therefor.

 

-6-



--------------------------------------------------------------------------------

(j) Facsimile and Electronic Transmissions. The Securities Intermediary agrees
to accept and act upon instructions or directions pursuant to this Agreement
sent by unsecured e-mail, facsimile transmission or other similar unsecured
electronic methods, provided that any person providing such instructions or
directions shall provide to the Securities Intermediary an incumbency
certificate listing such designated persons, which such incumbency certificate
shall be amended and replaced whenever a person is to be added or deleted from
the listing. If the Pledgor elects to give the Securities Intermediary e-mail or
facsimile instructions (or instructions by a similar electronic method), the
Securities Intermediary’s understanding of such instructions shall be deemed
controlling. The Securities Intermediary shall not be liable for any losses,
costs or expenses arising directly or indirectly from the Securities
Intermediary’s reliance upon and compliance with such instructions
notwithstanding such instructions conflict or are inconsistent with a subsequent
written instruction. The Pledgor agrees to assume all risks arising out of the
use of such electronic methods to submit instructions and directions to the
Securities Intermediary, including without limitation the risk of the Securities
Intermediary acting on unauthorized instructions, and the risk of interception
and misuse by third parties.

ARTICLE V

INDEMNITY; LIMITATION ON DAMAGES; EXPENSES; FEES

Section 5. (a) Indemnity. (i) Subject to Section 5(a)(ii), the Pledgor hereby
indemnifies and holds harmless the Securities Intermediary, its Affiliates and
their respective officers, directors, employees, representatives and agents
(collectively referred to for the purposes of this Section 5(a) only as the
Securities Intermediary), against any loss, claim, damage, expense or liability
(including the costs and expenses of defending against any claim of liability),
or any action in respect thereof, in each case to the extent actually awarded or
actually incurred by the Securities Intermediary, to which the Securities
Intermediary may become subject, whether commenced or threatened, insofar as
such loss, claim, damage, expense, liability or action arises out of or is based
upon the execution, delivery or performance of this Agreement, but excluding any
such loss, claim, damage, expense, liability or action arising out of the bad
faith, gross negligence or willful misconduct of the Securities Intermediary,
and shall reimburse the Securities Intermediary promptly upon demand for any
reasonable and documented out-of-pocket legal or other expenses reasonably
incurred by the Securities Intermediary in connection with investigating or
preparing to defend or defending against or appearing as a third party witness
in connection with any such loss, claim, damage, expense, liability or action as
such expenses are incurred. No provision of this Agreement shall require the
Securities Intermediary to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder, or in the
exercise of any of its rights or powers, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it. The obligations of the Pledgor
under this clause (a) are referred to as the “Securities Intermediary
Indemnity”. The provisions of this section will survive the termination of this
Agreement and the resignation or removal of the Securities Intermediary.

(ii) The obligation of the Pledgor to pay any amounts in respect of the
Securities Intermediary Indemnity shall be subject to the priority of payments
set forth in the Loan Agreement and shall survive the termination of this
Agreement and the resignation or removal of the Securities Intermediary.

 

-7-



--------------------------------------------------------------------------------

(b) Expenses and Fees. The Pledgor shall be responsible for, and hereby agrees
to pay, all reasonable and documented out-of-pocket costs and expenses incurred
by the Securities Intermediary in connection with the establishment and
maintenance of each Secured Account, including the Securities Intermediary’s
customary fees and expenses, any reasonable and documented out-of-pocket costs
or expenses incurred by the Securities Intermediary as a result of conflicting
claims or notices involving the parties hereto, including the reasonable fees
and expenses of its external legal counsel, and all other reasonable costs and
expenses incurred in connection with the execution, administration or
enforcement of this Agreement including reasonable fees and costs of its
external legal counsel, whether or not such enforcement includes the filing of a
lawsuit, in each case except any expenses as may be attributable to gross
negligence, bad faith or willful misconduct on the part of the Securities
Intermediary.

(c) No Consequential Damages. Notwithstanding anything in this Agreement to the
contrary, in no event shall the Securities Intermediary be liable for special,
punitive, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Securities Intermediary
has been advised of the likelihood of such loss or damage and regardless of the
form of action.

ARTICLE VI

REPRESENTATIONS AND AGREEMENTS

Section 6. The Securities Intermediary represents to and agrees with the Pledgor
and the Secured Party that:

(a) Status. It is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and, if relevant under such
laws, in good standing.

(b) Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and has taken all necessary action to authorize such execution,
delivery and performance; and this Agreement has been, and each other such
document will be, duly executed and delivered by it.

(c) Obligations Binding. Its obligations under this Agreement constitute its
legal, valid and binding obligations, enforceable in accordance with their
respective terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

 

-8-



--------------------------------------------------------------------------------

(d) Waiver of Setoffs. The Securities Intermediary hereby expressly waives any
and all rights of setoff that such party may otherwise at any time have under
Applicable Law with respect to any Secured Account.

(e) Ordinary Course. The Securities Intermediary, in the ordinary course of its
business, maintains securities accounts for others and is acting in such
capacity in respect of any Secured Account.

(f) Comply with Duties. The Securities Intermediary will comply at all times
with the duties of a “securities intermediary” under Article 8 of the UCC.

(g) Participant of the Federal Reserve Bank of New York. The Securities
Intermediary is a member of the Federal Reserve System.

(h) Consents. All governmental and other consents that are required to have been
obtained by the Secured Party with respect to the execution, delivery and
performance by the Secured Party of this Agreement have been obtained and are in
full force and effect and all conditions of any such consents have been complied
with.

ARTICLE VII

ADVERSE CLAIMS

Section 7. Except for the claims and interest set forth in this Agreement, no
Responsible Officer of the Securities Intermediary knows of any claim to, or
interest in, any Secured Account or in any “financial asset” (as defined in
Section 8-102(a) of the UCC) credited thereto. If any Person (as notified in
writing to a Responsible Officer of the Securities Intermediary) asserts any
lien, encumbrance or adverse claim (including any writ, garnishment, judgment,
warrant of attachment, execution or similar process) against any Secured Account
or in any financial asset carried therein, the Securities Intermediary will
promptly notify the Pledgor thereof (and the Pledgor shall promptly notify the
Secured Party thereof).

ARTICLE VIII

TRANSFER

Section 8. Neither this Agreement nor any interest or obligation in or under
this Agreement may be transferred (whether by way of security or otherwise) by
any party without the prior written consent of each other party. Any purported
transfer that is not in compliance with this Section 8 will be void.

 

-9-



--------------------------------------------------------------------------------

ARTICLE IX

TERMINATION

Section 9. The rights and powers granted herein to the Secured Party have been
granted in order to perfect its security interest in each Secured Account and
the financial assets contained therein, are powers coupled with an interest and
will be affected neither by the bankruptcy of the Pledgor nor by the lapse of
time. The obligations of the Securities Intermediary hereunder shall continue in
effect until the earlier of (a) that date upon which the security interest of
the Secured Party in each Secured Account has been terminated and (b) that date
on which the Secured Party releases or terminates its security interest in each
Secured Account.

ARTICLE X

MISCELLANEOUS

Section 10. (a) Entire Agreement. This Agreement and the Loan Agreement
constitute the entire agreement and understanding of the parties with respect to
its subject matter and supersedes all oral communication and prior writings with
respect thereto.

(b) Amendments. No amendment, modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile or e-mail transmission), executed by each of the parties hereto.

(c) Survival. All representations and warranties of the Securities Intermediary
made in this Agreement or in any certificate or other document delivered
pursuant to or in connection with this Agreement shall survive the execution and
delivery of this Agreement or such certificate or other document (as the case
may be) or any deemed repetition of any such representation or warranty. In
addition, the rights of the Securities Intermediary under Sections 4 and 5, and
the obligations of the Pledgor under Section 5, shall survive the termination of
this Agreement.

(d) Benefit of Agreement. Subject to Section 8, this Agreement shall be binding
upon and inure to the benefit of the Pledgor, the Secured Party and the
Securities Intermediary and their respective successors and permitted assigns.

(e) Counterparts. This Agreement (and each amendment, modification and waiver in
respect of it) may be executed and delivered in counterparts (including by
facsimile or e-mail transmission), each of which will be deemed an original.

(f) No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.

 

-10-



--------------------------------------------------------------------------------

(g) Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

(h) Severability. If any provision of this Agreement, or the application thereof
to any party or any circumstance, is held to be unenforceable, invalid or
illegal (in whole or in part) for any reason (in any jurisdiction), the
remaining terms of this Agreement, modified by the deletion of the
unenforceable, invalid or illegal portion (in any relevant jurisdiction), will
continue in full force and effect, and such unenforceability, invalidity, or
illegality will not otherwise affect the enforceability, validity or legality of
the remaining terms of this Agreement so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the deletion of such portion of this
Agreement will not substantially impair the respective expectations of the
parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.

(i) No Agency. Notwithstanding anything that may be construed to the contrary,
it is understood and agreed that the Securities Intermediary is not, nor shall
it be considered to be, an agent, of the Secured Party. In addition, the
Securities Intermediary shall not act or represent itself, directly or by
implication, as an agent of the Secured Party or in any manner assume or create
any obligation whatsoever on behalf of, or in the name of, the Secured Party.

(j) Taxes. For all U.S. federal tax reporting purposes, all income earned on the
funds invested in and allocable to the Accounts is legally owned by the Pledgor
(and beneficially owned by such Pledgor or the owners of such entity as
documented in the IRS forms and other documentation described below). Such
Pledgor is required to provide to Wells Fargo, in its capacity as Securities
Intermediary (i) an IRS Form W-9 or appropriate IRS Form W-8 no later than the
date hereof, and (ii) any additional IRS forms (or updated versions of any
previously submitted IRS forms) or other documentation at such time or times
required by applicable law or upon the reasonable request of the Securities
Intermediary as may be necessary (i) to reduce or eliminate the imposition of
U.S. withholding taxes and (ii) to permit the Securities Intermediary to fulfill
its tax reporting obligations under applicable law with respect to the Accounts
or any amounts paid to Company. The Pledgor is further required to report to the
Securities Intermediary comparable information upon any change in the legal or
beneficial ownership of the income allocable to the Accounts. Wells Fargo, both
in its individual capacity and in its capacity as Securities Intermediary, shall
have no liability to Pledgor or any other person in connection with any tax
withholding amounts paid, or retained for payment, to a governmental authority
from the Accounts arising from Company’s failure to timely provide an accurate,
correct and complete IRS Form W-9, an appropriate IRS Form W-8 or such other
documentation contemplated under this paragraph. For the avoidance of doubt, no
funds shall be invested with respect to such Accounts absent the Securities
Intermediary having first received (i) instructions with respect to the
investment of such funds, and (ii) the forms and other documentation required by
this paragraph.

 

-11-



--------------------------------------------------------------------------------

ARTICLE XI

NOTICES

Section 11. (a) Effectiveness. Any notice or other communication in respect of
this Agreement may be given in any manner set forth in Section 12.02 of the Loan
Agreement.

(b) Change of Addresses. Any party hereto may by written notice to each other
party hereto, change the address or facsimile number at which notices or other
communications are to be given to it hereunder.

ARTICLE XII

GOVERNING LAW AND JURISDICTION

Section 12. (a) Governing Law. This Agreement, each Secured Account and any
matter arising among the parties under or in connection with this Agreement or
any Secured Account, will be governed by and construed in accordance with the
laws of the State of New York.

(b) Jurisdiction. With respect to any suit, action or proceedings relating to
this Agreement or any matter among the parties arising under or in connection
with this Agreement (“Proceedings”), each party irrevocably: (i) submits to the
non-exclusive jurisdiction of the courts of the State of New York and the United
States District Court located in the Borough of Manhattan in New York City; and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party. Nothing in this Agreement precludes either
party from bringing Proceedings in any other jurisdiction, nor will the bringing
of Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

(c) Service of Process. The parties irrevocably consent to service of process
given in the manner provided for notices in Section 11. Nothing in this
Agreement will affect the right of any party to serve process in any other
manner permitted by law.

(d) Waiver of Jury Trial Right. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY PROCEEDING. Each party hereby (i) certifies that
no representative, agent or attorney of any other party has represented,
expressly or otherwise, that any other party would not, in the event of a
Proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that it
has been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this paragraph (d).

 

-12-



--------------------------------------------------------------------------------

ARTICLE XIII

DEFINITIONS

Section 13. As used in this Agreement:

“Agreement” has the meaning specified in the Recitals.

“Collection Account” has the meaning specified in Section 3(a).

“consent” includes a consent, approval, action, authorization, exemption,
notice, filing, registration or exchange control consent.

“Interest Collection Account” has the meaning specified in Section 3(a).

“law” means any treaty, law, rule or regulation (as modified, in the case of tax
matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.

“Loan Agreement” has the meaning specified in Section 1(a).

“Notice of Exclusive Control” means a notice delivered to the Securities
Intermediary by the Secured Party in accordance with Section 11(a) stating that
the Secured Party is exercising exclusive control over the Secured Accounts.

“Person” means any natural person or legal entity, including without limitation
any corporation, partnership, limited liability company, statutory or common law
trust, or governmental entity or unit.

“Pledgor” has the meaning specified in the Recitals.

“Principal Collection Account” has the meaning specified in Section 3(a).

“Proceedings” has the meaning specified in Section 12(b).

“Responsible Officer” means any officer within the corporate trust office of the
Securities Intermediary, including any director, vice president, assistant vice
president or associate, having direct responsibility for the administration of
this Agreement, who at the time shall be such officers, respectively, or to whom
any matter is referred because of his or her knowledge of and familiarity with
the particular subject, and in each case, having direct responsibility for the
administration of this transaction.

“Secured Accounts” has the meaning specified in Section 3(a).

“Secured Party” has the meaning specified in the Recitals.

“Securities Intermediary” has the meaning specified in the Recitals.

“Securities Intermediary Indemnity” has the meaning specified in Section 5(a).

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

-13-



--------------------------------------------------------------------------------

ARTICLE XIV

LIMITED RECOURSE; NO BANKRUPTCY PETITION

Section 14. The obligations of the Pledgor are solely corporate obligations of
the Pledgor and no action shall be taken against the members or officers of the
Pledgor in connection with such obligations. The parties hereto agree that they
shall not institute against, or join any other Person in instituting against the
Pledgor, any bankruptcy, reorganization, arrangement, insolvency, moratorium or
liquidation proceedings or other proceedings under U.S. federal or state
bankruptcy laws or any similar laws until at least one year and one day after
payment in full of the Advances. This Section 14 shall survive the expiration or
termination of this Agreement.

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement on the date first
set forth above with effect from such date.

 

Pledgor: CHESTNUT HILL FUNDING LLC By:  

/s/ Gerald F. Stahlecker

  Name: Gerald F. Stahlecker   Title: Executive Vice President Secured Party:
WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ José M. Rodríguez

  Name: José M. Rodríguez   Title: Vice President Securities Intermediary: WELLS
FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ José M. Rodríguez

  Name: José M. Rodríguez   Title: Vice President

Signature Page to Securities Account Control Agreement